Bartol, J.,
delivered the opinion of this Court.
In our opinion, the question presented by the plaintiff’s first exception is settled by the decision in Bullitt vs. Musgrave, 3 Gill, 32. “Where from the nature of a submission the judgment of arbitrators may he influenced or enlightened by the adduction of- evidence, the parties are entitled, to notice of the time and place of their proceeding to investigate the matters submitted to them.” Such was the nature of the submission in this case; there was consequently no error in admitting evidence to prove that such notice was not given, to the defendant.
The ruling by the Circuit Court stated in the appellant’s second exception, is not ground for reversal, because it was in conformity with a rule of that Court, which it had the discretion to adopt to preserve order in the trial of causes, and to promote fho'dispatch of business.
The only remaining point made by the appellant, is that the Circuit Court erred in directing a judgment of non pross. to be entered on the verdict.
The suit is upon an agreement under seal wherein the *552penalty is fixed at $1,000; the verdict was in favor of the plaintiff for one dollar.
( Decided March 13th, 1867.)
In construing the several Acts of Assembly regulating the civil jurisdiction of Justices of the Peace, ( prior to the Act of 1852,) the Court of Appeals determined that while in actions,for ¿oris, the jurisdiction depended upon the amount of damages claimed, the test of jurisdiction in actions of contract was the amount recovered. O'Reiley vs. Murdock, 1 Gill, 33. Beall vs. Black, 1 Gill, 203. Carter vs. Tuck, 3 Gill, 251. The Act of 1852, ch. 239, which enlarged the civil jurisdiction of the Justices of the Peace, departed somewhat from the language of the previous Acts, and in its first section provided, that they should have jurisdiction “in all cases for the-enforcement of contracts, and to obtain redress for wrongs, when the debt or damages laid or claimed shall not exceed one hundred dollars.”
In Ott vs. Dill, 7 Md. Rep., 251, it was held that the Act of 1852, did not change the test of jurisdiction before established in cases of contract; but in such cases left it to depend upon the amount recovered, and not the sum laid or claimed in the declaration.
The Code, Art. 51, sec. 13, pursues substantially the same language as the Act of 1852, above cited, and ought to receive the same construction. This being a suit upon a contract, the jurisdiction, as settled by the case of Ott vs. Dill, must depend upon the amount recovered, and that being below the jurisdiction of the Circuit Court, the judgment of non pross. was properly entered.
In defining the jurisdiction of Justices of the Peace in suits on bonds with a penalty, the language of the Code is not the same as the Act of 1852. But this case does not come within that provision, the instrument sued on is an agreement not a bond, and is governed by the decision of Ott vs. Dill.

Judgment affirmed.